Through the medium of a writ of habeas corpus issued by order of this court, the father of a minor child (petitioner herein) seeks its custody.
[1] By the answer and return to the writ it appears that in a former habeas corpus proceeding instituted in the Superior Court by the petitioner herein in behalf of the same minor child, on the identical state of facts as are alleged in this proceeding, and against the same persons who are respondents herein, the writ was discharged. That such order constitutes a final adjudication as to the parties in this proceeding is squarely decided in each of the cases entitled In re Holt,34 Cal.App. 290 [167 P. 184], In re Frazier, 50 Cal.App. 45
[194 P. 510], and In re Gille, 65 Cal.App. 617
[224 P. 784].
The writ is discharged.
Conrey, P.J., and York, J., concurred. *Page 797